DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 05/07/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the publication date listed on the Applicant’s IDS for the U.S. Patent Application publication number “20090034370” with inventor “Guo” is incorrect. The Applicant listed the publication date as 2009-11-27, but the correct publication date is 2009-02-05. The information disclosure statement filed 05/07/2019 also fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date listed on the Applicant’s IDS for the Non-Patent Literature Document named “International Search Report and Written Opinion from Parent PCT/US2017/060909” is incorrect. The Applicant listed the date as January 27, 2018, but the correct mailing date is January 17, 2018, as listed on the Applicant-submitted document named “Other Reference-Patent/App/Search documents” which contains the International Search Report and Written Opinion from Parent PCT/US2017/060909. The IDS filed 05/07/2019 has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “S” in Fig. 1. Corrected drawing 
The drawings are objected to because the reference character “30” in Fig. 3 appears to be mislabeled. It appears it should be labeled as reference character “34” because the specification (Para. [0014] and [0025]) describes Fig. 3 as a schematic illustration of a catheter 34, and the reference character “30” already represents a device depicted in Fig. 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
There are two paragraphs labeled “[0001]” on Page 1 of the specification, therefore, all paragraphs after the two paragraphs labeled “[0001]” appear to be improperly labeled;
In Para. [0025], line 10, “catheter 24” should be changed to “catheter 34”;
In Para. [0032], line 7, “catheter 32” should be changed to “catheter 34”;
In Para. [0041], line 8, “distal end 42” should be changed to “distal end 44”; and
In Para. [0041], line 11, “distal end 42” should be changed to “distal end 44”.
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities: 
In Claim 1, line 3, “a catheter sized to be positioned within one of epidural and intrathecal space of the subject” should be changed to “a catheter configured to be positioned within one of epidural and intrathecal space of the subject”.
In Claim 10, line 12, “the reflected signals” should be changed to “the set of reflected signals”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “a proximal end” in lines 1-2. It is unclear whether or not the limitation “a proximal end” in lines 1-2 of Claim 9 corresponds to the same or different “a proximal end” set forth in line 7 of Claim 1. Clarification should be sought.
Claim 19 recites the limitation “image data” in line 2. It is unclear whether or not the limitation “image data” in line 2 of Claim 19 corresponds to the same or different “image data” set forth in line 8 of Claim 16. Clarification should be sought.
Claim 20 recites the limitation “ultrasound image data” in lines 1-2. It is unclear whether or not the limitation “ultrasound image data” in lines 1-2 of Claim 20 corresponds to the same or different “image data” set forth in line 8 of Claim 16. Clarification should be sought.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seward et al. (US Patent 5,699,805, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019, hereinafter Seward) in view of Tahmasebi Maraghoosh et al. (US 2016/0317119 A1, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019, hereinafter Tahmasebi Maraghoosh).
Figs. 1-4) a device (catheter system 40) for use with an ultrasound console (ultrasound control unit 70, display unit 79) (see, e.g., Fig. 4 with Col. 5, lines 39-66 and Col. 6, lines 1-10) to image blood flow of a subject (see, e.g., Col. 6, lines 11-12, “the catheter system 40 is used for imaging within fluid-filled cavities such as blood vessels”; also see, e.g., Col. 7, lines 60-63, “Additionally, the toroidal volumes generated by the present invention are better suited for visualizing contiguous structures and physical events such as blood flow”), the device (40) comprising: 
a catheter (catheter body 42) sized to be positioned within the subject (see, e.g., Col. 3, lines 42-48, “The catheter system 40 has a catheter body 42… The catheter body 42 is an elongated flexible body which can be inserted into underfluid cavities of a body structure”); 
a plurality of imaging transducer elements (transducer array 48) spaced apart along a length of the catheter (42) (see, e.g., Figs. 1 and 4, where the transducer array 48 is shown to be placed along the length of the catheter body 42; also see, e.g., Col. 3, lines 55-56, “An ultrasound transducer array 48 is mounted adjacent to the distal end 44 of the catheter 42. The array 48 is mounted within the catheter body 42”; also see, e.g., Col. 4, lines 55-56, “The array 48 is preferably longitudinally disposed along the length of the catheter body 42”); and 
a tether (flexwires 58) coupled to a proximal end of the catheter (42) (see, e.g., Fig. 4, where the flexwires 58 are shown to be coupled to the proximal end of the catheter body 42) and configured to be coupled to the ultrasound console (70, 79) (see, e.g., Fig. 4, where the flexwires 58 are shown to be coupled to the ultrasound control unit 70 and the display unit 79; also see, e.g., Col. 5, lines 45-46, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 [on the catheter body 42] via flexwires 58”), the plurality of imaging transducer elements (48) configured to be controlled by the ultrasound console (70, 79) through the tether (58) (see, e.g., Col. 5, lines 25-27, “a plurality of flexwires 58 are disposed in the catheter body 42 for the electronic connection of the ultrasound transducer array 48 to a control circuit”; also see, e.g., Col. 5, lines 45-46, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 via flexwires 58”).
Seward does not disclose:
[1] the device for use with the ultrasound console specifically imaging one of spinal anatomy and cord; and
[2] the catheter sized to be positioned specifically within one of epidural and intrathecal space of the subject.
However, in the same field of endeavor of ultrasound imaging using catheters and transducers, Tahmasebi Maraghoosh discloses (Fig. 1) a device (instrument 102, single-element transducers 134 within system 100) for use with an ultrasound console (console 112 within system 100) to image one of spinal anatomy and cord of a subject (see, e.g., Fig. 1 and Para. [0022-0023], which discloses a system for ultrasound imaging a patient’s spinal anatomy using a needle or other guided instruments, i.e., a catheter), the device (102, 134) comprising:
a catheter (instrument 102) (see, e.g., Para. [0034], lines 4-7, “An instrument 102 subject to guidance in accordance with the present principles may include a needle, a catheter, a guidewire or any other guidable instrument”) sized to be positioned within one of epidural and intrathecal space of the subject (subject 160) (see, e.g., Para. [0034], lines 7-10, “One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest, e.g., at or near a tip of a needle used for epidural injection”); and 
a plurality of imaging transducer elements (one or more single-element transducers 134) (see, e.g., Fig. 1 and Para. [0034-0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Seward by including that the device is operable for imaging spinal anatomy, and that the catheter is to be positioned within the epidural and intrathecal Para. [0022]).

Regarding Claim 2, modified Seward discloses the device set forth above, Seward further disclosing wherein the plurality of imaging transducer elements (transducer array 48) includes a plurality of micro piezoelectric crystals (see, e.g., Col. 4, lines 52-55, “The ultrasound transducer array 48 is preferably a linear phased array (also called a sector array) including aligned piezoelectric crystals that are electronically actuated in a particular sequence”).

Regarding Claim 4, modified Seward discloses the device set forth above, Seward further disclosing wherein the plurality of imaging transducer elements (transducer array 48) are configured to rotate to acquire information in a plurality of directions (see, e.g., Col. 6, lines 23-32, “When the imaging end of the catheter 42 is oriented a desired position, multiple longitudinal views can be obtained radially around the catheter 42 by rotating the transducer array 48 via the drive control 80, drive mechanism 78, and the rotatable drive shaft 46. The rotation of the transducer array 48 is accomplished without requiring rotation of the catheter body 42 and without the associated catheter translocation which results in loss of spatial relationships between consecutive radially spaced longitudinal views”). 

Regarding Claim 5, modified Seward discloses the device set forth above, Seward further disclosing wherein the plurality of imaging transducer elements (transducer array 48) includes phased array elements (see, e.g., Col. 4, lines 52-55, “The ultrasound transducer array 48 is preferably a linear phased array (also called a sector array) including aligned piezoelectric crystals that are electronically actuated in a particular sequence”).

Regarding Claim 6, modified Seward discloses the device set forth above, Seward further disclosing wherein the catheter (catheter body 42) includes a sheath (ultrasonic window portion 50) (see, e.g., Col. 5, lines 28-31, “FIG. 3 is a cross-sectional view along 3-3 of FIG. 1, wherein the ultrasonic window portion 50 of the catheter body 42 fits around the array 48 like a sheath so as to allow rotation of the array 48 relative to the catheter body 42”).

Regarding Claim 7, modified Seward discloses the device set forth above, Seward further disclosing wherein the sheath (ultrasonic window portion 50) includes at least one channel (see, e.g., Figs 1 and 3, where the ultrasonic window portion 50 (which forms a sheath around the transducer array 48 as described above) forms one channel for fitting the transducer array 48 within it).

Regarding Claim 8, modified Seward discloses the device set forth above, Seward further disclosing wherein the plurality of imaging transducer elements (transducer array 48) are positioned inside the sheath (ultrasonic window portion 50) (see, e.g., Figs. 1 and 3, and Col. 5, lines 28-31, “FIG. 3 is a cross-sectional view along 3-3 of FIG. 1, wherein the ultrasonic window portion 50 of the catheter body 42 fits around the array 48 like a sheath so as to allow rotation of the array 48 relative to the catheter body 42”) and the sheath (50) includes at least one acoustic window (see, e.g., Col. 4, lines 16-32, “The catheter body 42 has an ultrasound window portion 50 proximate the distal end 44 of the catheter body 42. The window portion 50 faces laterally of the catheter body 42 and extends longitudinally along the catheter body 42. The ultrasound transducer array 48 is longitudinally positioned within the catheter body 42 proximate the window portion 50. The ultrasound window portion 50 is substantially transparent to the ultrasound signals transmitted from the array 48 and is echo lucent so as to allow the passage of ultrasound signals both in and out of the catheter body 42. The ultrasound window 50 allows signals from the ultrasound transducer array 48 to be projected radially outward from the side of the catheter body 42 such that a volumetric region is imaged radially about the catheter body 42”).

Regarding Claim 9, modified Seward discloses the device set forth above, Seward further disclosing the device (catheter system 40) further comprising a connector coupled to a proximal end of the tether (flexwires 58) and configured to connect the tether (58) to the ultrasound console (ultrasound control unit 70, display unit 79) (see, e.g., Fig. 4, where the flexwires 58 are shown to connect the transducer array 48 and the catheter body 42 to the ultrasound control unit 70, and Col. 5, lines 24-27, “a plurality of flexwires 58 are disposed in the catheter body 42 for the electronic connection of the ultrasound transducer array 48 to a control circuit”, where the flexwires 58 are connected between the transducer array 48 and control unit 70 via a control circuit, thus the circuit necessarily has a connector coupled to the proximal end of the flexwires 58 that connects the flexwires 58 to the control unit 70).

Regarding Claim 10, Seward discloses (Figs. 1-4) a system (see, e.g., Fig 4, where an ultrasound control system is shown for a catheter system 40) for imaging blood flow of a subject (see, e.g., Col. 6, lines 11-12, “the catheter system 40 is used for imaging within fluid-filled cavities such as blood vessels”; also see, e.g., Col. 7, lines 60-63, “Additionally, the toroidal volumes generated by the present invention are better suited for visualizing contiguous structures and physical events such as blood flow”), the system comprising: 
a device (catheter system 40) comprising: 
catheter body 42) sized to be positioned within the subject (see, e.g., Col. 3, lines 42-48, “The catheter system 40 has a catheter body 42… The catheter body 42 is an elongated flexible body which can be inserted into underfluid cavities of a body structure”), 
a plurality of imaging transducer elements (transducer array 48) spaced along a length of the catheter (42) (see, e.g., Figs. 1 and 4, where the transducer array 48 is shown to be placed along the length of the catheter body 42; also see, e.g., Col. 3, lines 55-56, “An ultrasound transducer array 48 is mounted adjacent to the distal end 44 of the catheter 42. The array 48 is mounted within the catheter body 42”; also see, e.g., Col. 4, lines 55-56, “The array 48 is preferably longitudinally disposed along the length of the catheter body 42”), and 
a tether (flexwires 58) coupled to a proximal end of the catheter (42) (see, e.g., Fig. 4, where the flexwires 58 are shown to be coupled to the proximal end of the catheter body 42); and 
an ultrasound console (ultrasound control unit 70, display unit 79) configured to be coupled to the tether (58) (see, e.g., Fig. 4, where the flexwires 58 are shown to be coupled to the ultrasound control unit 70 and the display unit 79; also see, e.g., Col. 5, lines 45-46, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 [on the catheter body 42] via flexwires 58”), and to energize the plurality of imaging transducer elements (48) (see, e.g., Col. 5, lines 25-27, “a plurality of flexwires 58 are disposed in the catheter body 42 for the electronic connection of the ultrasound transducer array 48 to a control circuit”; also see, e.g., Col. 5, lines 45-46, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 via flexwires 58”) and receive a set of reflected signals from the plurality of imaging transducer elements (48) (see, e.g., Fig. 4 with Col. 5, lines 45-53, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 via flexwires 58. The ultrasound control unit 70 is also coupled to conventional measurement circuitry 72 for measuring data generated by the ultrasound unit 70. Real-time images generated by the ultrasound unit 70 can be displayed on a conventional display unit 74 [the display unit is labeled as reference character “79” in Fig. 4] such as a video monitor. If desired, data generated by the ultrasound unit 70 can be stored for later analysis via a conventional data/image storage device 76”; also see, e.g., Col. 4, lines 22-25, “The ultrasound window portion 50 is substantially transparent to the ultrasound signals transmitted from the array 48 and is echo lucent so as to allow the passage of ultrasound signals both in and out of the catheter body 42”, where the ultrasound echo signals from the transducer array 48 out of the catheter body 42 go to the ultrasound control unit 70 through the flexwires 58, as shown in Fig. 4), the ultrasound console (70, 79) including a display system (display unit 79) (see, e.g., Fig. 4, where the system is shown to comprise a display unit 79) configured to produce an image based on the reflected signals on the display system (79) (see, e.g., Fig. 4 with Col. 5, lines 46-51, “The ultrasound control unit 70 is also coupled to conventional measurement circuitry 72 for measuring data generated by the ultrasound unit 70. Real-time images generated by the ultrasound unit 70 can be displayed on a conventional display unit 74 [the display unit is labeled as reference character “79” in Fig. 4] such as a video monitor”).
Seward does not disclose: 
[1] the device for use with the ultrasound console specifically imaging one of spinal anatomy and cord; and
[2] the catheter sized to be positioned specifically within one of epidural and intrathecal space of the subject.
However, in the same field of endeavor of ultrasound imaging using catheters and transducers, Tahmasebi Maraghoosh discloses (Fig. 1) a system (system 100) for imaging spinal anatomy and cord of a subject (see, e.g., Fig. 1 and Para. [0022-0023], which discloses a system for ultrasound imaging a patient’s spinal anatomy using a needle or other guided instruments, i.e., a catheter), the system (100) comprising:
instrument 102, single-element transducers 134 within system 100) comprising:
a catheter (instrument 102) (see, e.g., Para. [0034], lines 4-7, “An instrument 102 subject to guidance in accordance with the present principles may include a needle, a catheter, a guidewire or any other guidable instrument”) sized to be positioned within one of epidural and intrathecal space of the subject (subject 160) (see, e.g., Para. [0034], lines 7-10, “One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest, e.g., at or near a tip of a needle used for epidural injection”), and
a plurality of imaging transducer elements (single-element transducers 134) (see, e.g., Fig. 1 and Para. [0034-0035]); and 
an ultrasound console (console 112) including a display system (display 118) configured to produce an image based on the reflected signals on the display system (118) (see, e.g., Fig. 1 and Para. [0038], lines 1-3, “Workstation 112 includes the display 118 for viewing internal images of the subject 160 (patient or volume) and the overlay image 152”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seward by including that the system is operable for imaging spinal anatomy, and that the catheter is to be positioned within the epidural and intrathecal spaces of the subject, as disclosed by Tahmasebi Maraghoosh. One of ordinary skill in the art would have been motivated to make this modification in order to improve clinical outcomes in epidural interventions or other interventions, as recognized by Tahmasebi Maraghoosh (Para. [0022]).

Regarding Claim 11, modified Seward discloses the system set forth above, however, Seward does not disclose the system further comprising a needle system configured to guide the device to a location within one of the epidural and intrathecal spaces.
Fig. 1) the system (system 100) further comprising a needle system (instrument 102) (see, e.g., Para. [0034], lines 4-7, “An instrument 102 subject to guidance in accordance with the present principles may include a needle, a catheter, a guidewire or any other guidable instrument”) configured to guide the device (instrument 102, single-element transducers 134 within system 100) to a location within one of the epidural and intrathecal spaces (see, e.g., Para. [0034], lines 7-10, “One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest, e.g., at or near a tip of a needle used for epidural injection”; also see, e.g., Para. [0035], lines 1-8, “The single-element transducer(s) 134 are employed during a procedure to determine a type of tissue the instrument 102 (e.g., needle) is currently passing through or in contact with. This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle (102) is penetrating and to provide an indicator when the needle has reached its target depth or position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seward by including that the system comprises a needle system configured to guide the device to a location within one of the epidural and intrathecal spaces, as disclosed by Tahmasebi Maraghoosh. One of ordinary skill in the art would have been motivated to make this modification in order to improve clinical outcomes in epidural interventions or other interventions, as recognized by Tahmasebi Maraghoosh (Para. [0022]).

Regarding Claim 14, modified Seward discloses the system set forth above, Seward further disclosing the system (see, e.g., Fig 4, where an ultrasound control system is shown for a catheter system 40) further comprising a connector coupled to the tether (flexwires 58) and configured to connect the tether (58) to the ultrasound console (ultrasound control unit 70, display unit 79) (see, e.g., Fig. 4, where the flexwires 58 are shown to connect the transducer array 48 and the catheter body 42 to the ultrasound control unit 70, and Col. 5, lines 24-27, “a plurality of flexwires 58 are disposed in the catheter body 42 for the electronic connection of the ultrasound transducer array 48 to a control circuit”, where the flexwires 58 are connected between the transducer array 48 and control unit 70 via a control circuit, thus the circuit necessarily has a connector coupled to the proximal end of the flexwires 58 that connects the flexwires 58 to the control unit 70).

Regarding Claim 15, modified Seward discloses the system set forth above, Seward further disclosing wherein the plurality of imaging transducer elements (transducer array 48) includes a plurality of micro piezoelectric crystals (see, e.g., Col. 4, lines 52-55, “The ultrasound transducer array 48 is preferably a linear phased array (also called a sector array) including aligned piezoelectric crystals that are electronically actuated in a particular sequence”).

Regarding Claim 16, Seward discloses (Figs. 1-7) a method for imaging of a subject (see, e.g., Col. 6, lines 11-12, “the catheter system 40 is used for imaging within fluid-filled cavities such as blood vessels”), the method comprising the steps of: 
a) introducing a catheter (catheter body 42) including a plurality of imaging transducer elements (transducer array 48) spaced along a length of the catheter (42) (see, e.g., Figs. 1 and 4, where the transducer array 48 is shown to be placed along the length of the catheter body 42; also see, e.g., Col. 3, lines 55-56, “An ultrasound transducer array 48 is mounted adjacent to the distal end 44 of the catheter 42. The array 48 is mounted within the catheter body 42”; also see, e.g., Col. 4, lines 55-56, “The array 48 is preferably longitudinally disposed along the length of the catheter body 42”) into the subject (see, e.g., Col. 3, lines 42-48, “The catheter system 40 has a catheter body 42… The catheter body 42 is an elongated flexible body which can be inserted into underfluid cavities of a body structure”; also see, e.g., Col 6, lines 14-16, “In use, the catheter body 42 is typically introduced into a cavity or vessel usually via a venous or arterial puncture.”); 
b) positioning the catheter (42) at a target region (see, e.g., Col. 6, lines 16-27, “The imaging end of the catheter 42, which includes the transducer array 48, is then negotiated through the vessel or cavity… When the imaging end of the catheter 42 is oriented a desired position, multiple longitudinal views can be obtained radially around the catheter 42 by rotating the transducer array 48 via the drive control 80, drive mechanism 78, and the rotatable drive shaft 46”); 
c) setting one or more parameters of the catheter (42) to capture image data of at least a portion of the target region (see, e.g., Col. 6, lines 43-52, “a plurality of fan-like scans are projected through the ultrasound window portion 50 of the catheter 42 to generate a plurality of spatially related longitudinal 2-dimensional tomographic image planes 88. The transducer array configuration can be varied to generate 2-dimensional scans of varying shapes and also to generate 3-dimensional scans… Each factor can be variably configured”); 
d) acquiring the image data of the at least portion of the target region (see, e.g., Col. 4, lines 19-29, “The ultrasound transducer array 48 is longitudinally positioned within the catheter body 42 proximate the window portion 50. The ultrasound window portion 50 is substantially transparent to the ultrasound signals transmitted from the array 48 and is echo lucent so as to allow the passage of ultrasound signals both in and out of the catheter body 42. The ultrasound window 50 allows signals from the ultrasound transducer array 48 to be projected radially outward from the side of the catheter body 42 such that a volumetric region is imaged radially about the catheter body 42”; also see, e.g., Col. 5, lines 45-49, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 via flexwires 58. The ultrasound control unit 70 is also coupled to conventional measurement circuitry 72 for measuring data generated by the ultrasound unit 70”; also see, e.g., Col. 7, lines 56-58, “Furthermore, because the transducer array can be rotated 360°, information (including anatomy and function) can be obtained from all directions”); and 
e) generating output including one of an image of the at least portion of the target region (see, e.g., Col. 6, lines 18-22, “As the catheter 42 is moved though the vessel or cavity, the ultrasound controller 70 and the side-viewing longitudinal transducer array 48 cooperate to generate a real-time image of the body structure that is laterally adjacent to the transducer array 48”; also see, e.g., Col. 6, lines 43-49, “a plurality of fan-like scans are projected through the ultrasound window portion 50 of the catheter 42 to generate a plurality of spatially related longitudinal 2-dimensional tomographic image planes 88. The transducer array configuration can be varied to generate 2-dimensional scans of varying shapes and also to generate 3-dimensional scans”; also see, e.g., Col. 5, lines 46-51, “The ultrasound control unit 70 is also coupled to conventional measurement circuitry 72 for measuring data generated by the ultrasound unit 70. Real-time images generated by the ultrasound unit 70 can be displayed on a conventional display unit 74 such as a video monitor”) and an output variable related to the target region (see, e.g., Col. 7, lines 56-65, “Furthermore, because the transducer array can be rotated 360°, information (including anatomy and function) can be obtained from all directions. Thus, a 360° rotatable longitudinal multiplane transducer array is very desirable in the medical and the other related applications. Additionally, the toroidal volumes generated by the present invention are better suited for visualizing contiguous structures and physical events such as blood flow or muscle contraction than are the conical and pyramidal volume images employed by prior art systems”; also see, e.g., Col. 5, lines 40-44, “The control system includes a conventional ultrasound unit 70 capable of a variety of known functions. Exemplary functions include color flow Doppler, continuous and pulsed wave Doppler, tissue characterization, harmonic echocardiography and etc”).
	Seward does not disclose:
specifically spinal imaging of the subject;
[2] in step a), introducing the catheter, including the plurality of imaging transducer elements spaced along a length of the catheter, into specifically one of an epidural and intrathecal space of the subject; and 
[3] in step b), positioning the catheter at a target region specifically within one of the epidural and intrathecal space.
	However, in the same field of endeavor of ultrasound imaging using catheters and transducers, Tahmasebi Maraghoosh discloses (Figs. 1 and 4-5) a method for spinal imaging of a subject (see, e.g., Fig. 1 and Para. [0022-0023], which discloses a system and method for ultrasound imaging a patient’s spinal anatomy using a needle or other guided instruments, i.e., a catheter), the method comprising the steps of: 
a) introducing a catheter (instrument 102) (see, e.g., Para. [0034], lines 4-7, “An instrument 102 subject to guidance in accordance with the present principles may include a needle, a catheter, a guidewire or any other guidable instrument”) including a plurality of imaging transducer elements (one or more single-element transducers 134) (see, e.g., Fig. 1 and Para. [0034-0035]) into one of an epidural and intrathecal space of the subject (subject 160) (see, e.g., Para. [0034], lines 7-10, “One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest, e.g., at or near a tip of a needle used for epidural injection”); 
b) positioning the catheter (102) at a target region (area of interest 132) within one of the epidural and intrathecal space (see, e.g., Para. [0034], lines 7-10, “One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest, e.g., at or near a tip of a needle used for epidural injection; also see, e.g., Para. [0035], lines 1-8, “The single-element transducer(s) 134 are employed during a procedure to determine a type of tissue the instrument 102 (e.g., needle) is currently passing through or in contact with. This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle (102) is penetrating and to provide an indicator when the needle has reached its target depth or position”; also see, e.g., Fig 4, where the instrument 406 (needle/catheter) is positioned within the bone 418 and spinal cord 420); 
d) acquiring the image data of the at least portion of the target region (132) (see, e.g., Para. [0046], lines 1-4, “Referring to FIG. 5, another embodiment for tracking a penetrating instrument is shown. In block 502, signals from a plurality of array positions are generated to provide one or more real-time images of an area of interest”); and 
e) generating output including one of an image of the at least portion of the target region (132) (see, e.g., Para. [0037], lines 1-6, “The overlay module 148 generates the tip position in the real-time images and displays the same on a graphical user interface (GUI) such as a display 118. The overlay module 148 receives image data from one or more images, atlas or model and indicates a position of the transducer in the image(s), atlas or model”; also see, e.g., Para. [0046], lines 1-12, “Referring to FIG. 5, another embodiment for tracking a penetrating instrument is shown. In block 502, signals from a plurality of array positions are generated to provide one or more real-time images of an area of interest. In useful embodiments, the real-time images are collected ultrasonically. The ultrasonic images may include two-dimensional images and may need to be reconstructed to form three dimensional volumes. Three dimensional ultrasound images may also be employed. In block 504, a three-dimensional image volume of the area of interest may be reconstructed from two-dimensional images for the one or more real-time images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Seward by including that the method is for spinal imaging of the subject, that step a) is introducing the catheter into an epidural and intrathecal space of the subject, and that step b) is positioning the catheter at a target region within the epidural and Para. [0022]).

	Regarding Claim 17, modified Seward discloses the method set forth above, Seward further disclosing wherein the output variable includes a measurement of blood flow within the target region (see, e.g., Col. 7, lines 56-63, “Furthermore, because the transducer array can be rotated 360°, information (including anatomy and function) can be obtained from all directions. Thus, a 360° rotatable longitudinal multiplane transducer array is very desirable in the medical and the other related applications. Additionally, the toroidal volumes generated by the present invention are better suited for visualizing contiguous structures and physical events such as blood flow”).

Regarding Claim 19, modified Seward discloses the method set forth above, Seward further disclosing the method further comprising f) resetting the one or more parameters of the catheter (catheter body 42) to capture image data of at least another portion of the target region (see, e.g., Col. 6, lines 23-52, “When the imaging end of the catheter 42 is oriented a desired position, multiple longitudinal views can be obtained radially around the catheter 42 by rotating the transducer array 48 via the drive control 80, drive mechanism 78, and the rotatable drive shaft 46… At each angular position, the ultrasound transducer array 48 projects an ultrasonic beam through the ultrasonic window 50 and laterally outward from the catheter to produce a longitudinal scanning sector extending radially outward from catheter 42. As shown in FIGS. 5-7, a plurality of fan-like scans are projected through the ultrasound window portion 50 of the catheter 42 to generate a plurality of spatially related longitudinal 2-dimensional tomographic image planes 88. The transducer array configuration can be varied to generate 2-dimensional scans of varying shapes and also to generate 3-dimensional scans… Each factor can be variably configured”). 

Regarding Claim 20, modified Seward discloses the method set forth above, Seward further disclosing wherein step c) includes acquiring ultrasound image data by energizing the plurality of imaging transducer elements (transducer array 48) (see, e.g., Col. 5, lines 25-27, “a plurality of flexwires 58 are disposed in the catheter body 42 for the electronic connection of the ultrasound transducer array 48 to a control circuit”; also see, e.g., Col. 5, lines 45-46, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 via flexwires 58”) and receiving a set of reflected signals from the plurality of imaging transducer elements (48) (see, e.g., Fig. 4 with Col. 5, lines 45-53, “The ultrasound control unit 70 is electronically coupled to the transducer array 48 via flexwires 58. The ultrasound control unit 70 is also coupled to conventional measurement circuitry 72 for measuring data generated by the ultrasound unit 70. Real-time images generated by the ultrasound unit 70 can be displayed on a conventional display unit 74 [the display unit is labeled as reference character “79” in Fig. 4] such as a video monitor. If desired, data generated by the ultrasound unit 70 can be stored for later analysis via a conventional data/image storage device 76”; also see, e.g., Col. 4, lines 22-25, “The ultrasound window portion 50 is substantially transparent to the ultrasound signals transmitted from the array 48 and is echo lucent so as to allow the passage of ultrasound signals both in and out of the catheter body 42”, where the ultrasound echo signals from the transducer array 48 out of the catheter body 42 go to the ultrasound control unit 70 through the flexwires 58, as shown in Fig. 4). 



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seward et al. (US Patent 5,699,805, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019, hereinafter Seward) in view of Tahmasebi Maraghoosh et al. (US 2016/0317119 A1, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019, hereinafter Tahmasebi Maraghoosh), further in view of Marshall et al. (US 2009/0275838 A1, hereinafter Marshall).
Regarding Claim 3, modified Seward discloses the device set forth above, but does not disclose the device further comprising an electrical ground connection coupled to the device.
However, in the same field of endeavor of ultrasound imaging using catheters and transducers, Marshall discloses (Figs. 1-4) a device (IVUS imaging system 100, catheter 102, array of transducers 312) comprising an electrical ground connection coupled to the device (see, e.g., Para. [0038], lines 1-4, “Another way to decrease electrical noise is by disposing a conductive shield within the catheter 102 and coupling the conductive shield to a system ground, such as a control-module-chassis ground”; also see, e.g., Para. [0041], lines 2-7, “the imaging circuit 400 may be implemented in the catheter (102 of FIG. 1) of the IVUS imaging system (100 of FIG. 1). The imaging circuit 400 includes one or more transducers 402, a rotating transformer 404, a shield-coupling capacitor 406, and a system ground 408”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Seward by including an electrical ground connection coupled to the device, as recognized by Marshall. One of ordinary skill in the art would have been motivated to make this modification in order to decrease the electrical noise of the system and to provide safety to the patient from leakage current, as recognized by Marshall (Para. [0038, 0046, and 0049]).

Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seward et al. (US Patent 5,699,805, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019, hereinafter Seward) in view of Tahmasebi Maraghoosh et al. (US 2016/0317119 A1, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019, hereinafter Tahmasebi Maraghoosh), further in view of Luther et al. (US Patent 4,702,735, cited in the Applicant’s Information Disclosure Statement filed 05/07/2019, hereinafter Luther).
Regarding Claim 12, modified Seward discloses the system set forth above, but does not disclose wherein the needle system is one of a 14 gauge system and an 18 gauge system.
However, in the same field of endeavor of catheter and breakaway needle systems, Luther discloses (Fig. 2) a system (assembly 10, needle portion 11, catheter 29) wherein the needle system (needle portion 11) is one of a 14 gauge system and an 18 gauge system (see, e.g., Col. 2, lines 25-30, “The assembly 10 of this invention comprises a breakaway cannula needle and catheter, and is shown in FIGS. 1-3. Basically, the assembly includes a needle portion 11, providing a tip portion 12 having a leading edge 12a, and split proximal ends 13a, 13b. Typically, the needle is about 24 gauge, or smaller”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Seward by including that the needle system is one of a 14 gauge system and an 18 gauge system, as disclosed by Luther. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the size of the needle for effective operation of the system, without causing any injuries to the patient. It is considered routine optimization because one of ordinary skill would do routine experimentation in order to choose the most effective needle gauge size for the system, which would result in a needle of 24 gauge or smaller, as evidenced above by Luther. Also see MPEP § 2144.05, subsection II(A).


However, in the same field of endeavor of catheter and breakaway needle systems, Luther discloses (Figs. 2 and 6-9) a system (assembly 10, needle portion 11, catheter 29) wherein the needle system (needle portion 11) is a break-away type needle (see, e.g., Abstract, “An assembly of a breakaway needle and catheter is provided for injection by the user, using only one hand. The needle and catheter are inserted by the user, and the needle is then retracted from the puncture site leaving the catheter in place. As the needle is retracted, it breaks apart and separates from the catheter”; also see, e.g., Col. 2, lines 61-65 and Col. 3, lines 1-12, “The cannula needle 11 is inserted into the user or patient, say into a vein, or just under the surface of the skin. The catheter 29 extends into the needle up to the trailing edge 12b of the needle tip 12. Hence, when the needle is removed from the vein, the catheter will remain in place in the space created by the needle… The needle is removed from the puncture site, and simultaneously, the needle is split against the pad 27. The needle halves 11a, 11b are then separated from the catheter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of modified Seward by including that the needle system is a break-away type needle, as disclosed by Luther. One of ordinary skill in the art would have been motivated to make this modification in order to aid in and improve upon the placement of the catheter into the patient, as recognized by Luther (see, e.g., Abstract, Col. 2, lines 61-65, and Col. 3, lines 1-12).

Regarding Claim 18, modified Seward discloses the method set forth above, however, Seward does not disclose wherein step a) includes inserting a needle into the subject until a tip of the needle is adjacent one of the epidural and intrathecal space, and inserting the catheter through the needle.
Figs. 1 and 4-5) a method (see, e.g., Fig. 1 and Para. [0022-0023], which discloses a system and method for ultrasound imaging a patient’s spinal anatomy using a needle or other guided instruments, i.e., a catheter), wherein step a) includes inserting a needle (instrument 102) (see, e.g., Para. [0034], lines 4-7, “An instrument 102 subject to guidance in accordance with the present principles may include a needle, a catheter, a guidewire or any other guidable instrument”) into the subject (subject 160) until a tip of the needle is adjacent one of the epidural and intrathecal space (see, e.g., Para. [0034], lines 7-10, “One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest, e.g., at or near a tip of a needle used for epidural injection”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Seward by including that the system comprises a needle system configured to guide the device to a location within one of the epidural and intrathecal spaces, as disclosed by Tahmasebi Maraghoosh. One of ordinary skill in the art would have been motivated to make this modification in order to improve clinical outcomes in epidural interventions or other interventions, as recognized by Tahmasebi Maraghoosh (Para. [0022]).
	Tahmasebi Maraghoosh does not disclose wherein step a) includes inserting the catheter through the needle.
	However, in the same field of endeavor of ultrasound imaging using catheters and needles, Luther discloses (Figs. 2 and 6-9) a method that includes inserting a needle (needle 11) into the subject (see, e.g., Col. 2, lines 61-65 and Col. 3, line 1, “The cannula needle 11 is inserted into the user or patient, say into a vein, or just under the surface of the skin”), and inserting the catheter (catheter 29) through the needle (11) (see, e.g., Col. 3, lines 1-5, “The catheter 29 extends into the needle up to the trailing edge 12b of the needle tip 12. Hence, when the needle is removed from the vein, the catheter will remain in place in the space created by the needle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Seward by including inserting the catheter through the needle during step a), as disclosed by Luther. One of ordinary skill in the art would have been motivated to make this modification in order to aid in and improve upon the placement of the catheter into the patient, as recognized by Luther (see, e.g., Abstract, Col. 2, lines 61-65, and Col. 3, lines 1-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eaton et al. (US Patent 5876345) discloses an ultrasonic catheter having at least two ultrasonic arrays, one of which is a linear array, provided for acquiring two-dimensional image data. Eaton et al. does not disclose using a needle system for guiding the catheter system.
Eberle et al. (US 2007/0016071 A1) discloses an ultrasound transducer assembly comprising an ultrasound catheter and transducer elements mounted on the face of the catheter, for measuring blood flow rates and produce internal images of the region of interest. Eberle et al. does not disclose utilizing an ultrasound console with the catheter system, or using a needle system for guiding the catheter system.
Hossack et al. (US 2010/0331686 A1) discloses a system for providing therapy to a treatment site using an ultrasound catheter, in which the ultrasonic energy can be 
Huennekens et al. (US 2014/0276684 A1) discloses an imaging catheter for inserting within a patient, where the arrangement of multiple transducer elements can be linear along a lengthwise axis of the imaging catheter. Huennekens et al. does not disclose using a needle system for guiding the catheter system.
Lee et al. (US 2007/0167823 A1) discloses an imaging catheter assembly that comprises a transducer array for acquiring image data, and an imaging system to be used with the catheter assembly. Lee et al. does not disclose that the arrangement of the transducer array can be linear along a lengthwise axis of the catheter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793